Order Issued OCEaker ifs, , 2012




                                             In The
                                Tourt uf Apprats
                        Ifift Distrirt uf &rxasal Dallas
                                      No. 05-11-01141-CR


                             JIMMY SOL BOOKER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee


                      On Appeal from the 86th Judicial District Court
                                 Kaufman County, Texas
                              Trial Court Cause No. 16390


                                         ORDER
       The Court has before it appellant Jimmy Sol Booker's motion for inclusion in the appellate

record of supplemental records submitted by the District Clerk of Kaufman County, Texas. The

supplemental clerk's record was filed with this Court on Oct 9, 2012. Accordingly, we DENY

appellant's motion as MOOT.



                                                    JIM USE EY
                                                    P 4 SIDING JUSTICE